Citation Nr: 0612169	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  01-04 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim as to basic eligibility for entitlement to VA 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant claims active service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
in World War II.

By decision of April 1998, the Board of Veterans Appeals 
(Board) denied the appellant basic eligibility for 
entitlement to VA benefits.

This appeal to the Board arises from an October 2000 RO 
determination that denied basic eligibility for entitlement 
to VA benefits on the grounds that new and material evidence 
to reopen the claim had not been received.  The appellant 
filed a Notice of Disagreement in February 2001, and the RO 
issued a Statement of the Case (SOC) in March 2001.  The 
appellant filed a Substantive Appeal in May 2001.

In September 2001, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  The RO issued a Supplemental SOC 
(SSOC) in January 2002, reflecting the continued denial of 
the request to reopen.

In July 2002, the appellant testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO in 
Chicago, Illinois; a transcript of the hearing is of record.

In September 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
December 2002, the Board notified the appellant and his 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Hence, in September 2003 the Board remanded this matter to 
the RO for completion of the development action requested, 
and consideration of the claim in light of the additional 
evidence.  After accomplishing the requested action, the RO 
continued the denial of the claim (as reflected in the 
December 2005 and January 2006 SSOCs), and returned the 
matter to the Board for further appellate consideration.

In April 2006, the undersigned VLJ granted the March 2006 
motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

For reasons expressed below, the issue on appeal is, again, 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, a review of the claims file reveals that 
further RO action on the claim on appeal is warranted, even 
though such action will, regrettably, further delay a 
decision on the claim on appeal. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  However, as the 
petition to reopen this claim as to basic eligibility for 
entitlement to VA benefits on appeal was filed in August 
2000, the RO should have consistently cited to and applied 
the former version of 38 C.F.R. § 3.156(a) that is applicable 
to claims filed prior to August 29, 2001.  Although, in 
finding that new and material evidence had not been received 
to reopen the claim, the March 2001 SOC correctly cited to 
and applied the  former version of 38 C.F.R. § 3.156(a), the 
December 2005 and January 2006 SSOCs erroneously cited to and 
applied the revised version of 38 C.F.R. § 3.156(a), 
effective August 29, 2001 and applicable to claims filed on 
and after that date.  Hence, the appellant has been furnished 
contradictory notice of the criteria that governs his claim.  
To avoid any prejudice to the appellant, the Board finds that 
the RO should clearly consider the claim pursuant to, and 
give him notice of, the correct version of 38 C.F.R. § 3.156, 
in the first instance.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After accomplishing any notification 
and development action deemed warranted, 
the RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, former version of 
38 C.F.R. § 3.156(a) applicable to claims 
filed prior to August 29, 2001.    

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes citation 
to and discussion of the former version 
of 38 C.F.R. § 3.156(a) applicable to 
claims to reopen filed prior to August 
29, 2001, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 






handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

